This case was transferred from Division Two to the Court en Banc where it was briefed anew by the parties and reargued. The constitutional questions which were not specifically ruled in the divisional opinion were fully presented. The court hereby rules that Sections 80, 91, 92, 93 and 94 of Article IV of respondent's Charter and Section 3349, Revised Statutes of Missouri, 1939, as tested by Amendment Fourteenth, Section 1, of the Constitution of the United States are constitutional and valid and do not deprive appellant of his property without due process of law or deny appellant the equal protection of the law. In all other respects the opinon of BOHLING, C., in Division Two is adopted as the opinion of the Court en Banc. All concur except Gantt, J.,
absent. *Page 451